DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16614769 filed on November 18th, 2019 in which claims 1-10 are pending and ready for examination.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 11/18/2019 are acceptable for examination proceedings.

Claim Objections
5.	Claims 4 and 10 are objected to because of the following informalities: The claims contains multiple sentences. A claim should be in the form of a single sentence that ends with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by MIyazawa (JP 4345278).

9.	Regarding independent claim 1: MIyazawa disclosed an ink ([0103], lines 5-6) for producing laser sources ([0084], lines 1-9 and [0085], lines 1-2), wherein, the ink is used to produce laser sources through inkjet printing ([0103], lines 1-2); the ink comprises a luminescent dye ([0130], lines 9-11), a matrix material ([0158], lines 1-2) and a solvent ([0150], lines 1-4).

10.	Regarding claim 2: MIyazawa disclosed the ink according to claim 1, wherein, the luminescent dye comprises: photoinduced laser dyes, electroluminescent laser dyes, or their mixtures ([0131], lines 4-7).

11.	Regarding claim 3: MIyazawa disclosed the ink according to claim 1, wherein, the sources comprise RGB three light sources ([0131], lines 4-5).

12.	Regarding claim 4: MIyazawa disclosed the ink according to claim 1, wherein, the luminescent dye comprises: a blue-emitting oligostyrene dye, a green-emitting coumarin dye, a rhodamine series of dye, or a red-emitting hemicyanine dye, or their mixtures,  
for example, Coumarin 153, or Coumarin 6 or Rhodamine 6G dye,  
preferred laser dye comprises symmetrical diphenylethylene, fluorescein sodium, rhodamine B, and their mixtures, the most preferably a mixture of the three ([0132], lines 1-6; [0133], [0134], and [0135], lines 1-5).

13.	Regarding claim 5: MIyazawa disclosed the ink according to claim 1, wherein, the matrix material comprises: polystyrene, polymethyl methacrylate, NOA series of light curable materials or their mixtures ([0158], lines 1-2).

14.	Regarding claim 6: MIyazawa disclosed the ink according to claim 1, wherein, the ink adopts water, dichloromethane, chloroform, dimethylformamide or their mixtures as a solvent ([0150], lines 1-3 and [0079], lines 1-2).

15.	Regarding claim 8: MIyazawa disclosed the ink according to claim 1, wherein, scale of the laser sources comprises any one of the following: millimeter, micrometer or even smaller ([0094], lines 9-11).

16.	Regarding claim 9: MIyazawa disclosed the ink according to claim 1, wherein, fabricated laser sources can be combined into multiple independent laser source modules ([0102], lines 5-7); in each of multiple independent laser source modules, at least two of the light sources are capable of emitting light in different colors under same excitation conditions ([0115], lines 1-3).

17.	Regarding claim 10: MIyazawa disclosed the ink according to claim 1, wherein, the ink also comprises an auxiliary material, which comprises liquid prepolymer, 3preferably, the ink also comprises an auxiliary material, which comprises any one of the following: heat curable epoxy resins, NOA series of light curable adhesives ([0003], lines 3-5 and [0052], lines 15-16; the polymer is in a liquid form when ejected through the nozzle of an ink jet).

Allowable Subject Matter
18.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinese Patent application publication number CN 104619794 disclosed a similar invention 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853